 



Execution version

 

AMENDMENT AND ASSUMPTION AGREEMENT TO THE

GLORI OIL LIMITED 2006 STOCK OPTION AND GRANT PLAN

 

THIS AMENDMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of April 14, 2014 by and between Glori Energy Inc. (f/k/a Glori
Acquisition Corp.), a Delaware corporation (the “Purchaser”), and Glori Energy
Technology Inc. (f/k/a Glori Energy Inc.), a Delaware corporation (the “
Company”);

 

WITNESSETH:

 

WHEREAS, the Company previously established the Glori Oil Limited 2006 Stock
Option and Grant Plan (the “Plan”);

 

WHEREAS, the Company reserved the right to amend the Plan;

 

WHEREAS, the Company and the Purchaser have determined to amend the Plan in
connection with that certain Merger and Share Exchange Agreement, dated as of
January 8, 2014 (as amended by the First Amendment to the Merger and Share
Exchange Agreement, dated as of February 20, 2014, and the Second Amendment to
the Merger and Share Exchange Agreement, dated as of March 20, 2014, and as it
may further be amended from time to time, the “Merger Agreement”), by and among
Infinity Cross Border Acquisition Corporation, the Purchaser, Glori Merger
Subsidiary, Inc., the INXB Representative and the Company; and

 

WHEREAS, the Company and the Purchaser agree that the Purchaser shall assume all
sponsorship of and responsibility for the Plan effective as of the Transaction
Effective Time (as such term is defined in the Merger Agreement) (the
“Transaction Effective Time”);

 

NOW, THEREFORE, effective as of, and contingent upon the occurrence of, the
Transaction Effective Time,) the Company and the Purchaser hereby agree as
follows:

 

1.       Effective as of the Transaction Effective Time, each Option that is
outstanding and unexercised immediately prior to the Transaction Effective Time
shall be assumed by the Purchaser and shall be converted into a right (an
“Adjusted Option”) to acquire the common stock of the Purchaser, par value
$0.0001 per share (the “Purchaser Common Stock”) . The Adjusted Option as so
assumed and converted shall be exercisable for that number of whole shares of
Purchaser Common Stock (rounded down to the nearest whole share) equal to the
product of (x) the number of shares of stock of the common stock of the Company,
$0.0001 per share (“Stock”) subject to such Option immediately prior to the
Transaction Effective Time multiplied by (y) the Exchange Ratio (as such term is
defined in the Merger Agreement) (the “Exchange Ratio”), at an exercise price
per share of Purchaser Common Stock (rounded up to the nearest whole cent) equal
to the quotient of (a) the exercise price per share of Stock of such Option,
divided by (b) the Exchange Ratio; provided that the exercise price and/or the
number of shares of Purchaser Common Stock that may be purchased under the
Adjusted Option shall be further adjusted to the extent required to remain
compliant with, or exempt from, the requirements of section 409A of the Code;
and provided further, that in the case of Options that are intended to qualify
as Incentive Stock Options, the exercise price and the number of shares of
Purchaser Common Stock subject to the Adjusted Option shall be determined in a
manner consistent with the requirements of section 424 of the Code.

 

1

 

  

2.      Except as set forth in paragraph 1 above, each Adjusted Option shall
continue to have, and shall be subject to, the same terms and conditions as
applied to the Option immediately prior to the Transaction Effective Time,
including the same vesting schedule as the applicable Option (provided, that no
Adjusted Options shall be exercisable prior to the earlier to occur of (i) the
one (1) year anniversary of the date of the Transaction Effective Time (the
“Closing Date”) or (ii) sixty (60) days after the Option holder’s termination of
employment or termination of service with the Purchaser and its “affiliates”
(within the meaning of the Plan)).

 

3.     With respect to three percent (3%) of the shares which can be acquired
under each Adjusted Option (such 3%, the “Reserved Portion”), in addition to the
above-described exercisability restrictions applicable to the Adjusted Option,
the Reserved Portion shall (A) in no event be exercisable until after the first
anniversary of the Closing Date (the “Expiration Date”), (B) immediately after
11:59 p.m. New York City time on the Expiration Date, the Reserved Portion shall
be forfeited in the same proportion that the number of Escrow Shares (as such
term is defined in the Merger Agreement) (the “Escrow Shares”) that are not
released from the Escrow Account (as such term is defined in the Merger
Agreement) (the “Escrow Account”) to the Exchange Agent (as such term is defined
in the Merger Agreement) (the “Escrow Agent”) for distribution to Company
stockholders and warrantholders as of immediately prior to the Transaction
Effective Time (“Company Holders”), net of the number of Escrow Shares retained
for Pending Claims (as such term defined in the Merger Agreement) (“Pending
Claims”), bears to the aggregate number of Escrow Shares deposited in the Escrow
Account at the Closing (subject to equitable adjustment for stock dividends,
recapitalizations, stock exchanges and other similar transactions) and (C) with
respect to the portion of the Reserved Portion equal to the number of Escrow
Shares retained after the Expiration Date for Pending Claims divided by the
aggregate number of Escrow Shares deposited in the Escrow Account on the Closing
Date (subject to equitable adjustment for stock dividends, recapitalizations,
stock exchanges and other similar transactions) (the “Pending Reserved
Portion”), (I) such Pending Reserved Portion shall continue to not be
exercisable until after the final resolution of all Pending Claims, and (II)
upon the final resolution of all Pending Claims, the Pending Reserved Portion
shall be forfeited in the same proportion that the number of Escrow Shares that
were retained for Pending Claims that are not released from the Escrow Account
to the Exchange Agent for distribution to Company Holders (or, to the extent
required by the Merger Agreement, to the Purchaser for distribution to Company
Holders () bears to the aggregate number of Escrow Shares that were retained for
Pending Claims. The period of exercisability of an Adjusted Option, including
the Reserved Portion, shall not be extended.

 

4.     From and after the Transaction Effective Time, (i) all references to the
Company (including any references relating to a “Sale Event” involving the
Company) in the Plan shall be deemed to refer to the Purchaser and (ii) the
aggregate number of awards permitted to be issued or granted under the Plan
shall be adjusted to an amount equal to (A) the aggregate number of shares of
Stock subject to awards permitted to be issued or granted under the Plan
immediately prior to the Transaction Effective Time multiplied by (B) the
Exchange Ratio.

 

2

 

 

5.      Effective as of the Transaction Effective Time, the Company hereby
assigns and delegates to the Purchaser, and the Purchaser hereby accepts and
assumes all of the rights, responsibilities and liabilities of the Company under
the Plan, and the Purchaser hereby agrees to be bound by all of the terms,
provisions, limitations and conditions of the Plan to the same extent as if it
had been an original party thereto and had executed an identical plan. From and
after the Transaction Effective Time, participants in the Plan may only look to
the Purchaser (and not the Company) for any matter relating to their Options or
any other matters arising under, related to or in connection with the Plan.

 

6.      No further Awards will be issued under the Plan after the Transaction
Effective Time.

 

 

3

 

 

IN WITNESS WHEREOF, the Company and the Purchaser have caused this Agreement to
be executed as of the date first written above.

 

  GLORI ENERGY INC. (F/K/A GLORI   ACQUISITION CORP.)         By /s/ Stuart Page
  Name:  STUART PAGE   Title: PRESIDENT & CEO         GLORI ENERGY TECHNOLOGY
INC.         By /s/ Stuart Page   Name:  STUART PAGE   Title: PRESIDENT & CEO

 

Signature page to Assignment and Assumption Agreement to

Glori Oil Limited 2006 Stock Option and Grant Plan

 

 

 

